November 20, 2009


Mr. Harrison R. Fisher
Harrison R. Fisher, Sr., PC
2646 South Loop West,  Suite 260
Houston, TX 77054
Mr. David Wayne Lauritzen
Cotton, Bledsoe, Tighe & Dawson, P.C.
P.O. Box 2776
Midland, TX 79702

RE:   Case Number:  08-0504
      Court of Appeals Number:  11-06-00222-CV
      Trial Court Number:  CC-11,650

Style:      MIDLAND WESTERN BUILDING L.L.C.
      v.
      FIRST SERVICE AIR CONDITIONING CONTRACTORS, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Ms. Cheryl Becker |